Case 3:19-cv-00441-GNS-CHL Document 1-2 Filed 06/18/19 Page 1 of 5 PageID #: 7
Case 3:19-cv-00441-GNS-CHL Document 1-2 Filed 06/18/19 Page 2 of 5 PageID #: 8
Case 3:19-cv-00441-GNS-CHL Document 1-2 Filed 06/18/19 Page 3 of 5 PageID #: 9
           Case 3:19-cv-00441-GNS-CHL Document 1-2 Filed 06/18/19 PageNOT4 of ORIGINAL
                                                                              5 PageID #:DOCUMENT
                                                                                          10
 AOC-E-105        Sum Code: CI                                          06/18/2019 09:09:06 AM
 Rev. 9-14                                                        Case #: 19
                                                                          19-CI-002797
                                                                              CI
                                                                              C 002797
                                                                        84941
                                                                  Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice  Courts.ky.gov                                  County: JEFFERSON Circuit
 CR 4.02; Cr Official Form 1                       CIVIL SUMMONS


Plantiff, TAYLOR, KATHLEEN VS. CAL TEX TRANSPORTATION, INC., ET AL, Defendant


    TO: MARIO GARCIA
        13626 MANSOR DRIVE
        HOUSTON, TX 77041
Memo: Related party is CAL TEX TRANSPORTATION, INC.

The Commonwealth of Kentucky to Defendant:
CAL TEX TRANSPORTATION, INC.

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the




                                                                                                                                   Presiding Judge: HON. BARRY WILLETT (630175)
document delivered to you with this Summons.




                                                              Jefferson Circuit Clerk
                                                              Date: 5/7/2019




                                                   Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                         , 20
                                                                                             Served By


                                                                                                Title

Summons ID: @00000908992
CIRCUIT: 19-CI-002797 Long Arm Statute – Secretary of State
TAYLOR, KATHLEEN VS. CAL TEX TRANSPORTATION, INC., ET AL

                                                        Page 1 of 1
            Case 3:19-cv-00441-GNS-CHL Document 1-2 Filed 06/18/19 PageNOT5 of ORIGINAL
                                                                               5 PageID #:DOCUMENT
                                                                                           11
  AOC-E-105        Sum Code: CI                                          06/18/2019 09:08:18 AM
  Rev. 9-14                                                        Case #: 19
                                                                           19-CI-002797
                                                                               CI
                                                                               C 002797
                                                                         84941
                                                                   Court: CIRCUIT
  Commonwealth of Kentucky
  Court of Justice  Courts.ky.gov                                  County: JEFFERSON Circuit
  CR 4.02; Cr Official Form 1                            CIVIL SUMMONS


Plantiff, TAYLOR, KATHLEEN VS. CAL TEX TRANSPORTATION, INC., ET AL, Defendant


    TO: LUIS M. GALVAN
        20534 FAIRWORTH PLACE LANE
        CYPRESS, TX 77433

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                                                                                                   Presiding Judge: HON. BARRY WILLETT (630175)
                                                                     Jefferson Circuit Clerk
                                                                     Date: 5/7/2019




                                                         Proof of Service
    This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




    Date:                            , 20
                                                                                               Served By


                                                                                                 Title

Summons ID: @00000908991
CIRCUIT: 19-CI-002797 Long Arm Statute – SOS - Restricted Delivery
TAYLOR, KATHLEEN VS. CAL TEX TRANSPORTATION, INC., ET AL

                                                               Page 1 of 1
